DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2010/0331709) (“Matsumura”) in view of De Kok et al (US 2015/0265214) (“De Kok”).
Regarding Claim 1, Matsumura teaches a pulse wave detecting device (Abstract) comprising: 
a pressure pulse wave detector which is configured to press a pressing surface in which a pressure detecting element is formed (Figs. 1, 3, and 5 [0088] photoelectric sensor 50 and air bladder 40 act as pressure pulse wave detector which is configured to press a pressing surface / bladder 40 in which a pressure detecting element / light receiving element 52 is formed, against a skin above a radial artery 212 in a wrist of a subject, and which is configured to detect a pressure pulse wave from the radial artery / intra-arterial volume fluctuation);
a housing which accommodates the pressure pulse wave detector in a state where the pressing surface is exposed toward the wrist (Figs. 1, 3, and 5, the cuff 10a as a whole considered the housing), 

wherein in an attachment state where the housing is attached to the wrist, the flexible portion which, at a position adjacent to the pressing surface, is contacted with the skin above the radial artery together with the pressing surface, is deformable in a direction perpendicular to the pressing surface (Figs. 1, 3, and 5, when attached, the flexible portion / belt member 20, at a position adjacent to the pressing surface, is contacted with the skin above the radial artery together with the pressing surface, and is shown to be deformable perpendicular to the surface of the skin in the both the pre-expansion and post-expansion state);
wherein a compression pressure which is exerted by the flexible portion in the attachment state, and which is applied onto the radial artery is smaller than a compression pressure which is exerted by the pressing surface, and which is applied onto the radial artery is smaller than a compression pressure which is exerted by the pressing surface, and which is applied onto the radial artery (Abstract, [0088] pressure pulse wave sensing requires the inflation of the bladder to apply to the artery and “lightly compresses the radial artery”. This pressure is added to the pressure already exerted by applying the device to a subject. Therefore the baseline compression pressure from merely attaching the cuff above an artery is smaller than the combination of this reference pressure plus the pressure added from inflating the bladder associated with the pressure pulse wave detectors),

However De Kok teaches a sensor band to be worn on a subject’s wrist (Abstract, [0030]) and teaches a flexible portion in the band, the flexible portion internally including a hole, and the hole enables the flexible portion to be deformed in the direction perpendicular to the pressing surface (Fig. 15A, 15B, [0090]-[0092] “According to one embodiment, internal cavities 134 are in the formed in the flexible cavity structures 130 that enable expansion volume upon compression of the flexible cavity structures 130 upon application of force to the sensor units 28. Wire leads 124 may be placed in the internal cavities 134 connecting the sensor units 28 to the band 92.” flexible foam structure / flexible portion are formed in the intermediate portion between a band and a sensor unit, with a cavity 134 / hole which enable expansion volume upon application to the sensor unit. Thus, a perpendicular force on the sensor would be enabled by the flexible portion filling within the cavity 134). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the utilized flexible portion of Matsumura, being the band itself, with the flexible portion of De Kok with an intermediate foam, as both ensure the system may appropriately interact with expansion at the wrist due to blood pulsations. Furthermore one of ordinary skill in the art would recognize that this flexible portion of foam can be applied to Matsumura by being placed between the band and the fixing stand, without substantially changing the structure of Matsumura’s band. Finally, it would be obvious to use a hole / cavity to enable the flexible portion of De Kok as this provides two forms of the system to accommodate expansions, both by a flexible foam and a receiving cavity, instead of just relying on the stretching of the band.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of De Kok and further in view of Sano et al (US 2011/0009757) (“Sano”).
Regarding Claim 3, Matsumura and Benz teach the pulse wave detecting device according to claim 1, their combined efforts fail to teach wherein the housing is U-shaped and is open on a side of ulna of the wrist.
However Sano teaches a blood pressure measurement device using a bladder (Abstract) and further teaches that the housing of such a device is U-shaped (Figs. 3 and 4, [0041] air bladder 35 in main part of U-shaped housing, [0045] U-shaped housing uses a secondary belt 32 for secure attachment to the wrist).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reconfigure the housing of Matsumura from a belt member that fully encloses the limb to a U-shaped system that uses a secondary belt as taught by Sano as a simple substitution of one form of achieving conformity to the limb shape (Matsumura: by belt wrapping around entire limb surface area) for another (Sano: by a U-shaped housing wrapping around a subset of limb surface area and a tightening belt ensuring conformity) to obtain predictable results of a pulse detector placed adequately close to the skin for ideal data gathering.

Response to Arguments
Applicant’s amendments and arguments filed 10/22/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumura and De Kok for Claim 1 and Matsumura, De Kok, and Sano for Claim 3.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791